Entered: July 17th, 2020
                            Case 20-11315        Doc 24    Filed 07/17/20       Page 1 of 1
Signed: July 16th, 2020

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Greenbelt
                                    In re:   Case No.: 20−11315 − TJC      Chapter: 13

Patrick DCosta
Debtor

                        ORDER WITH NOTICE DISMISSING CHAPTER 13 CASE
                       AND NOTICE THAT AUTOMATIC STAY IS TERMINATED

By Order of Court entered on April 27, 2020, the Debtor was given leave to file an amended plan by
July 6, 2020, or to dismiss or convert this case to another chapter. However, the Debtor has not done so.

It is, therefore, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the above−captioned Chapter 13 case is DISMISSED; and it is further

ORDERED, that, to the extent the Trustee holds funds that would otherwise be returned to the Debtor, the Trustee
shall first remit therefrom to the Clerk unpaid filing and administrative fees of $0.00 and then remit therefrom any
unpaid claim allowed under 11 U.S.C. § 503(b); and

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.


cc:    Debtor
       Attorney for Debtor − Kim D. Parker
       Case Trustee − Rebecca A. Herr

                                                    End of Order
15x11 (rev. 12/13/2012) − jhutchinson
